Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/22 has been entered.
Claims 18-28 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/22 was filed after the mailing date of the Final Rejection on 01/25/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton, IV et al. (2004/0232195) in view of Green et al. (5,040,715).
	Regarding claims 18, 23 and 28, Shelton discloses a staple cartridge, comprising: a cartridge body (Figs. 10), including: a deck comprising a proximal end and a distal end (Fig. 10): a longitudinal slot (49) defined in said deck extending from said proximal end toward said distal end, wherein a first side of said deck is positioned on a first lateral side of said longitudinal slot, and wherein a second side of said deck is positioned on a second lateral side of said longitudinal slot; three longitudinal rows of staple cavities (204) defined in said first side of said deck; a first longitudinal row of staple cavities (i.e. cavities 204 adjacent slot 49)) defined in said second side of said deck; a second longitudinal row of staple cavities (i.e. intermediate cavities) defined in said second side of said deck; and a third longitudinal row of staple cavities (i.e. outside Application/Control Number: 16/539,176 Page 4 Art Unit: 3731 row of cavities) defined in said second side of said deck; a first plurality of staples (222) removably stored in said first longitudinal row of staple cavities: a second plurality of staples (222) removably stored in said second longitudinal row of staple cavities; a third plurality of staples (222) removably stored in said third longitudinal row of staple cavities; a repeating configuration of three-row staple drivers (220; Figs. 11-12), wherein each said three-row staple driver is configured to drive a staple from said first longitudinal row of staple cavities, a staple from said second longitudinal row of staple cavities, and a staple from said third longitudinal row of staple cavities, but fails to disclose wherein the three-row staple driver is interconnected. Green discloses a surgical stapler comprising a repeating configuration of three-row staple drivers (139; Figs. 12-14), wherein each three-row staple driver is interconnected (as shown in Fig. 16) for the purposes of facilitating the driving staples through body tissue into anvil plate to bend the staples legs. It would have been obvious to one having ordinary skills in the art to have provided Shelton’s staple drivers, interconnected and/or joined (as shown in Fgi. 16) in order to facilitate the driving of staples through body tissue into anvil plate to bend the staples legs.
	Regarding claims 18, 23 and 28, it is deemed that Shelton’s cartridge comprises a proximal-most staple driver or an end staple driver (220) configured to deploy a staple from said first longitudinal row of staple cavities and a staple from said second longitudinal row of staple cavities, but not a staple from said third longitudinal row of staple cavities (As best sown in Figs. 10 and 15, the proximal staple cavities of the third longitudinal row of staples cavities could be deployed by a single driver 220 not a double driver 220 shown in Fig. 12. Thereby, said staple is not deployed by said proximal/end staple driver).
	Regarding claims 19-22 and 24-27, Shelton discloses wherein said third plurality of staples is less (i.e. 10 staples) than said first and second plurality of staples (i.e. 11 staples); and wherein said first longitudinal row of staple cavities is adjacent said longitudinal slot. (Figs. 10 and 15); and, wherein said second longitudinal row of staple cavities is intermediate said first longitudinal row of staple cavities and said third longitudinal row of staple cavities.
Response to Arguments
Applicant’s arguments, filed 03/22/22, with respect to the rejection(s) of claim(s) 18, 23 and 28 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton IV et al. (2004/0232195) in view of Green et al. (5,040,715).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731